ON THE MERITS
WEBB, J.
The decedent, Arthur Gospel, while in the employ of the defendant at' a weekly wage of thirteen and 50-100 dollars received injuries in an explosion of gas, which injuries caused his death.
Decedent, with other employees of defendant, was engaged in installing a gasket on a gas regulator which was situated in a house or room about eight feet square, and in the course of the work of installation, certain bolts being removed, gas escaped from the regulator into the room.
It further appears decedent and his fellow employees were aware of this fact and that decedent, while the work was in progress, turned aside and moved towards the door, lighting a cigarette, and the flame from the match ignited the gas which had accumulated in the room, causing the explosion.
It also appears that decedent had been warned and requested by one of his fellow employees not to smoke or light the cigarette.
. The plaintiff contends that the evidence shows the accident to have arisen in the course of and out of decedent’s employment and although it appears decedent was neg ligent his negligence cannot be considered in determining the right of plaintiff tc recover.
The plaintiff’s contention appears to be that one of the risks of the employmen was the danger of an explosion of the gas and that there was a causal connection be tween the risk of the employment and th< injuries received.
Had the explosion resulted from a sparlB thrown off while the workmen were liftin¡ or working upon the fixture, there couli be no doubt as to the accident arising ij the course of and out of the employment and in this respect, at least, it is clear tha one of the hazards of decedent’s emploj ment was due to danger of the gas e? ploding.
The statute is intended to provide pr( tection to the employees against all ris! to which they may be exposed by the enl ployment (Dyer vs. Rapides Lumber Co. 154 La. 1091, 98 South. 677), and where appears there is a causal connection b tween the risk of the employment and £ accident, it is the rule to allow compe: sation, although the risk of the emplb; ment may have been only a contributi: cause.
As to the amount of recovery.
Decedent was injured and died from tl| injuries in 1922, subsequent to the amenl *277ment of Act No. 20 of 1914 by Act No. 43 of 1922, and in view of tbe construction which we have placed upon the statute, on the plea of prescription, in which the right to recover by the widow and the minors is considered distinctively, we are of the opinion that the amount which can be recovered for the benefit of the minors is thirty-five per cent of the weekly wages of decedent.
It is therefore ordered that the judgment appealed from be amended and the amount of compensation due the minors be fixed at thirty-five per cent of thirteen and 50-100 dollars for three hundred weeks, and as thus amended the judgment is affirmed.